El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Se trata de recurso gubernativo interpuesto por Silverio Sánchez Rodríguez contra nota denegatoria de inscripción por el Registrador de la Propiedad de Aguadilla de escri-tura pública No. 151, otorgada por el Sánchez Rodríguez y otros en el pueblo de Hatillo a 12 de julio de 1914 ante el Notario Don Manuel Paz Urdaz sobre división de comuni-dad de bienes, cuya nota dice así:
“Denegada la inscripción del precedente documento por no ha-berse obtenido por Doña Carmen García Abreu la autorización y apro-bación judicial que requiere el artículo 229 del Código Civil vigente, enmendado por la Ley de la Asamblea Legislativa en 9 de marzo de 1911, para adjudicar el condominio que en el crédito hipotecario que se adjudica a Don Silverio Sánchez Rodríguez en la finca de 56 cuer-das '99 céntimos en el barrio Latorre, de Lares, interesan los me-nores liijos de aquélla, Doña Cruz, Víctor Manuel, María Cristina, Eduardo Fausto, Ana Amelia y Georgina González García; tomándose en su lugar anotación preventiva que ordena la ley por el término legal, a favor de Don Silverio Sánchez Rodríguez, al folio 4 del tomo 39 de Lares, finca número 475 triplicado, anotación letra A. Aguadilla, septiembre 28 de 1914. EÍ Registrador, (Fdo.) Rafael Tirado Verrier. ’ ’
Según reza’ la escritura de referencia, Silverio Sánchez Rodríguez compró á G-regorio y Antonia González García, a *480cada ano de ellos, un condominio representado por un octavo, dos octavos en conjunto, o sea una cuarta parte de una finca rústica de 135 cuerdas según el título de adquisición, y de 136.72 cuerdas según mensura, radicada en los barrios de Carrizales y Capáez del término municipal de Hatillo, y tam-bién compró a los mismos Gregorio y Antonia González Gar-cía la participación de $360.20% que cada uno de éstos tenía en un crédito hipotecario constituido por Juan Eíos Gavino a favor de Pedro Eegalado González García, sobre una finca rústica de la propiedad de éste compuesta de 56.99 cuerdas radicada en el barrio Latorre del pueblo de Lares, cuyo crédito ascendente en su origen a $5,500, había quedado redu-cido mediante pagos parciales a $2,881.65.
Los menores Cruz, Víctor Manuel, María Cristina, Eduard Fausto, Ana Amelia y Georgina, representados en el acto del otorgamiento de la escritura por su madre Carmen García viuda de Pedro Eegalado González García, adqui-rieron cada uno de ellos por herencia de su absuela paterna María García Díaz, un condominio representado por una oc-tava parte o sea en conjunto seis octavas partes que repre-sentan tres cuartos de la finca del término municipal de Hati-llo en que Silverio Sánchez Eodríguez, según dejamos dicho, adquirió la otra cuarta parte de Gregorio y Antonia Gon-zález García; y por herencia de Pedro. Eegalado González García se adjudicó en común proindiviso por partes iguales a sus seis hijos ya mencionados en unión de los dos nombra-dos Gregorio y Antonia, el crédito hipotecario de Juan Eíos Gavino que entonces había quedado reducido a $4,201.60 y después se limitó a $2,881.65.
De lo expuesto resulta que Silverio Sánchez García es dueño de una cuarta parte de la finca de Hatillo y que tiene igual participación de una cuarta parte en el crédito hipo-tecario contra Juan Eíos Gavino, pendiente de cobro, mien-tras que los seis menores representados por Carmen Gar-cía, son dueños de las tres cuartas partes restantes de la finca y del crédito,
*481Con él propósito ele poner fin al condominio se otorgó la escritura No. 151 de 12 de julio de 1914, mediante cuya escri-tura estipulan las partes que Silverio Sánchez G-arcía sea dueño absoluto del crédito hipotecario ascendente a $2,881.65 y de una parcela de terreno de 13 cuerdas 12 céntimos que se describe y separa de la finca del término municipal de Hatillo, quedando dueños los seis menores representados por su madre Carmen García, de seis porciones de terreno que también se precisan y determinan, y sin participación alguna en el crédito hipotecario de que antes eran condueños.
Tomando en consideración los hechos expuestos, veamos cuál es el derecho aplicable al caso, si el artículo 229 del Código Civil tal como quedó enmendado por la Ley No. 33 de 9 de marzo de 1911, según sostiene el registrador recu-rrido, o los artículos 413 y 1027 del mismo código, según afirma la parte recurrente.
Los artículos que dejamos citados dicen así:
“Artículo 229. — El ejercicio de la patria potestad no autoriza al. padre ni la madre para enajenar o gravar bienes inmuebles de clase alguna, o muebles cuyo valor exceda de quinientos dollars, pertene-cientes al hijo, y que estén bajo la administración de aquéllos, sin previa autorización de la corte de distrito en que los bienes radiquen,' previa comprobación de la necesidad o utilidad de la enajenación o el gravamen, y de acuerdo con lo dispuesto en los artículos 80, 81 y 82 de la ley referente a procedimientos legales especiales.
“Artículo 413. — Serán aplicables a la división entre los partícipes en la comunidad, las reglas concernientes a Ja división de la herencia.
“Artículo 1027. — Cuando los menores de edad estén sometidos a la patria potestad y representados en la partición por el padre y en su caso por la madre, no será necesaria la intervención ni lá aprobación judicial. ’ ’
Como se ve el artículo 229 regula la enajenación de bie-nes inmuebles o muebles en cuantía superior a $500 perte-necientes a menores constituidos bajo patria potestad y exije^ para aquella autorización judicial previa justificación de ne-cesidad o utilidad, mientras que el artículo 413 gobierna la *482división entre los partícipes en la comunidad, ordenando les sean aplicables las reglas concernientes a la división de la .herencia, entre cuyas reglas figura la del artículo 1027 expre-siva de que cuando los menores estén representados en la partición por el padre y en su caso por la madre no será' necesaria la intervención ni la aprobación judicial.
El artículo 229 !se refiere por modo. especial a la enaje-nación de bienes de menores, y el 413 también por modo 'especial a la división entre los partícipes .en la comunidad, la cual existe según el artículo 399, cuando la propiedad de una cosa o de un derecho pertenece proindiviso a varias peí sonas, cada una de las cuales, según el artículo 407, podrá pedir en cualquier tiempo que se divida la cosa común, cuya división, según el artículo 409, podrá hacerse por los mis-mos interesados o por árbitros o amigables componedores nombrados a voluntad de los partícipes.
En el presente caso la escritura No. 151 de 12 de julio de 1914 no tiene por objeto la enajenación de las participa-ciones de condominio que a Silverio Sánchez Rodríguez y seis menores representados por su madre corresponden en ■común y proindiviso en el crédito hipotecario. y finca rús-tica de que se trata, sino el cese de la comunidad. Es ver-dad que para el cese de toda comunidad de bienes se hace necesaria una enajenación, pues si ha de cesar el condomi-nio es indispensable que cada comunero se desprenda de la participación indivisa que tiene en la cosa común para venir ,a adquirir una porción fija, concreta y determinada; pero ello no es razón para que se dé aplicación a preceptos del •Código Civil que como el contenido en el artículo 229 no regula ]a división de la comunidad, la cual como hemos dicho, ,se rige por preceptos especiales que el legislador tuvo a bien establecer en el Título III de Libro II del Código Civil, artículos 399 a 413.
En toda herencia hay comunidad de bienes y derechos, ■comunidad que cesa mediante las operaciones divisorias en-tre los partícipes, dejando de ser dueños los herederos de *483lo que antes les correspondía en común y proindiviso para .adquirir bienes determinados hereditarios. Si para la par-tición de herencia en que hay menores interesados no es necesaria la intervención ni la aprobación judicial cuando aquéllos están representados por el padre y en su caso por la madre, en virtud de lo dispuesto en el artículo 1027, tam-poco esa intervention o aprobación puede requerirse para la •división de una comunidad de bienes en que ñay menores interesados, como en el caso de que se trata, y están repre-sentados por su madre. El artículo 413 es claro y termi-nante.
El artículo 1027 no ha sido derogado por la sección 3a. ■de la ley de 9 de marzo de 1911, según alega el registrador, por cuanto esa ley se refiere a' materia legal enteramente •distinta de la regulada por aquel artículo.
Por las razones expuestas es de revocarse la nota recu-rrida.

'Revocada la nota rec%t,rrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-•drey y Hutchison.